Exhibit 10.1
(TRANS 1 LOGO) [g24794g2479400.gif]
September 28, 2010
Steve Ainsworth
6120 Dorsett Place
Wilmington, NC 28403
Dear Steve:
On behalf of TranS1, Inc., I am pleased to offer you the position of Vice
President of Research & Development, reporting directly to me, effective
October 1, 2010.
The following describes the terms of our offer of employment to you.
Job Responsibilities:
As Vice President of R&D, you will have the classic oversight responsibilities
attendant to the position, including:

  •    Management of proprietary research and patent portfolio     •   
Principal support for business development investigational activities     •   
Leading product development from initial concept through launch     •   
Managing ongoing support for existing product lines

You will be expected to devote your full business time and best efforts to the
performance of your duties and responsibilities and to abide by Company policies
and procedures that may be changed from time to time.
Compensation:
A pre-tax annual compensation rate of $172,000 will be paid over twenty-four
(24) payroll periods during the year. Semi-monthly payroll dates are the 15th
and the last day of each month.
You will also be eligible for an annual bonus equal to a maximum of thirty (30%)
percent of your annual base salary, and based upon specific objectives
established in collaboration with me.
Stock Options:
As part of this promotion offer, and following the Board of Directors approval,
you will be granted options to purchase 40,000 shares of common stock of
TranS1®, Inc. The price per share will be established as the fair market value
at the time of Board approval. Once granted, the stock options
301 Government Center Drive * Wilmington, NC 28403
910.332.1700 Voice * 866.954.8873 Fax
www.TranSl.com

 



--------------------------------------------------------------------------------



 



shall vest 25% on the first anniversary date of this promotion, and thereafter
will vest in thirty-six equal monthly installments. These options are subject to
the conditions outlined in the Company’s 2007 Stock Incentive Plan. A copy of
the Plan will be given to you on your acceptance of this offer.
Relocation:
As you know, the Company may open a new office when business conditions dictate.
If that were to happen, TranS1 will pay for your moving expenses in accordance
with the provisions of the Executive Relocation Policy, currently under
development for Board approval.
Employment Integrity:
Because this new position carries great responsibility and exercises authority
which directly affects business performance, we have included a revised
Proprietary Information Agreement (PIA) with this offer.
Please note that this letter and your response do not to constitute a contract
of employment for a stated term. This means that if you accept this offer, you
will retain the right to terminate your employment at any time and TranS1 will
retain a similar right.
 
This offer will remain open for a period of five (5) business days. Please
advise regarding your interest in accepting this position during this time by
signing and returning this offer letter and associated PIA.
866.954.8873 (fax) * tmcdonald@trans1.com
In accepting this offer, you represent that you have not relied on any
agreements or representations, written or oral, express or implied, with respect
to your employment that are not set forth in this letter.
We look forward to having you join the Trans1 Executive Staff and contributing
to the continued success of the Company.

                          Sincerely,        
        /s/ Ken Reali      
        Ken Reali             President and COO    
Accepted:
                 
/s/ Steve Ainsworth
 
Steve Ainsworth
          September 29, 2010
 
Date    

 